DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, lines 8-9, the applicant includes the phrase “an actuating cylinder configured to adjust the displacement volume of the main pump, the actuating cylinder;”.  It is unclear what the applicant is referring to by the phrase “the actuating cylinder;”.
Referring to claim 10, it is unclear what is meant by the phrase “the hydraulic drive is configured to a horizontal drilling machine.”
Referring to claim 11, line 15, the phrase “a change of the drill” is unclear.  It is unclear whether the applicant is referring to changing something on the drill or changing the drill itself.
Claims 2-9 depend from an indefinite claim and are likewise indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,7,8,10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by German patent DE 4425130 to Sauer Sundstrand.
Referring to claim 1, Sauer (see fig. 3) discloses a hydraulic drive for a drilling apparatus, in particular a horizontal drilling machine, a hydraulic motor (9) configured to drive a drill; 5a main pump (1) to which the hydraulic motor is connected in a closed hydraulic circuit via a first working line (24) and a second working line (24), the main pump having a displacement volume that is steplessly adjustable; an actuating cylinder ( servo system include servo piston which would be in a cylinder that adjusts the   main pump, see translation paragraph 0042, line 382) configured to adjust the displacement volume of the main pump; 10a control valve  (5) connected to the actuating cylinder, the control valve having a first feed connector (23) and a first return connector (23); and a pressure reducing valve (15) having an outlet connector to which the first feed connector is connected; wherein the first feed connector is adjustable to a predefined setpoint pressure via the 15pressure reducing valve, and the hydraulic drive is configured such that the predefined setpoint pressure is set based on a desired high pressure in the closed hydraulic circuit (see paragraph 0043)
Referring to claim 3, Sauer discloses the control valve (5) is configured such that the displacement volume of the main pump is adjusted in a manner which is substantially proportional to an associated actuating signal (see paragraph 0058, lines 589).
Referring to claim 4, Sauer discloses the pressure reducing valve (15) is supplied with pressure fluid by a separate auxiliary pump (3).
Referring to claim 5, Sauer discloses a second return connector of the pressure reducing valve (15) is connected to a tank ( see bottom of element 15 leads to schematic figure for tank).
Referring to claim 7, Sauer discloses wherein the main pump (1) is configured such that a conveying direction of the main pump is reversible, in the case of a constant drive rotational direction, solely by way of adjustment of the displacement volume.
Referring to claim 8, Sauer discloses the pressure reducing valve (15) is configured such that the predefined setpoint pressure is electrically adjusted ( system includes control system at 11)).
Referring to claim 10, as best understood by the examiner, Sauer disclose
 the hydraulic drive as shown in figure 3, is capable of being configured to a horizontal drilling machine. 

Allowable Subject Matter
Claims 2,6,9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672